Per Curiam,
In a collision of the defendant’s car with a wagon on which the plaintiff was riding, his head and back were injured. He was unconscious for nearly an hour and has since suffered from constant headaches and insomnia. The injury to his head seriously impaired the sight of one eye and the testimony tended to show that it may be necessary either to remove the eye or to wear a patch over it to exclude the light. The injury to his back has so weakened it that he is unable to do more than half the work he before did or to do heavy work of any kind. He had not incurred expenses for medical attendance and he had lost nothing in wages. He had been employed as a farm laborer by the same person for eighteen years before his injury and has since continued to receive the same wages although his service was worth only half as much. The amount of wages received, was not however shown.
It is conceded that the case was for the jury and no exception was taken to the rulings of the court on the evidence or to the charge. The only question presented by the assignment of error is whether a new trial should have been granted because the verdict of $4,000 was excessive. While there was no proof of expenses incurred *9or of the amount of wages paid by which the loss in earning power could be determined, there remained as elements to be considered and allowed for, pain, suffering and inconvenience endured and likely to be endured in the future. These were the elements of damage submitted to the jury and we are not persuaded that its verdict was excessive. It was certainly not so excessive that the court can be charged with error in allowing it to stand and there is no ground for our interference with it. The power conferred by the Act of May 20, 1891, P. L. 101, has been exercised but once, Smith v. Times Publishing Co., 178 Pa. 481, and it has been repeatedly said that it will not be exercised except in extreme cases where the injustice of allowing an excessive verdict to stand is so manifest as to show a clear abuse of discretion by the trial court. Harrisburg, Carlisle & Chambersburg Turnpike Road Co. v. Cumberland County, 225 Pa. 467.
The judgment is affirmed.